 

 

Exhibit 10.2

 

AMENDMENT NO. 6 TO LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 6 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
as of May 4, 2020 (the “Effective Date”) by and among WIRELESS TELECOM GROUP,
INC., a New Jersey corporation (“WTG”), BOONTON ELECTRONICS CORPORATION, a New
Jersey corporation, (“Boonton”), MICROLAB/FXR LLC, a New Jersey limited
liability company and successor by merger to Microlab/FXR (“Microlab”),
HOLZWORTH INSTRUMENTATION INC., a Colorado corporation (“Holzworth”),
COMMAGILITY LIMITED, a company incorporated in England and Wales with company
number 05914025 (“Commagility” and, together with WTG, Boonton, Microlab and
Holzworth, each a “Borrower” and collectively, the “Borrowers”), and BANK OF
AMERICA, N.A., a national banking association (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers and Lender have entered into a Loan and Security
Agreement, dated as of February 16, 2017 (as amended, restated, renewed,
extended, substituted, modified and otherwise supplemented from time to time,
the “Loan Agreement”), and certain other Loan Documents (as defined in the Loan
Agreement); and

 

WHEREAS, the Borrowers have requested that Lender agree to amend certain
provisions of the Loan Agreement, and Lender is willing to do so, subject to the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1 DEFINITIONS.

 

Capitalized terms used and not defined in this Amendment shall have the
respective meanings given them in the Loan Agreement.

 

SECTION 2 ACKNOWLEDGMENTS.

 

2.1 Acknowledgment of Obligations. The Borrowers hereby acknowledge, confirm and
agree that as of the close of business on May 1, 2020, the Borrowers are jointly
and severally indebted to Lender in respect of Revolver Loans in the principal
amount of $2,155,829.73 and Letters of Credit in the aggregate outstanding face
amount of $0.00. Such amounts, together with interest accrued and accruing
thereon, and fees, costs, expenses and other charges now or hereafter payable by
the Borrowers to Lender, are unconditionally owing by the Borrowers jointly and
severally to Lender in accordance with the terms of the Loan Documents, without
offset, defense or counterclaim of any kind, nature or description whatsoever.

 

2.2 Acknowledgment of Security Interests. The Borrowers hereby acknowledge,
confirm and agree that Lender has and shall continue to have valid, enforceable
and perfected first priority Liens upon (subject to Permitted Liens ) and
security interests in the Collateral of the Borrowers heretofore granted to
Lender pursuant to the Loan Documents or otherwise granted to or held by Lender.

 

2.3 Binding Effect of Documents. Each Borrower hereby acknowledges, confirms and
agrees that: (a) each of the Loan Documents to which it is a party has been duly
executed and delivered, and each is in full force and effect as of the date
hereof, (b) the agreements and obligations of such Borrower contained in the
Loan Documents and in this Amendment constitute the legal, valid and binding
obligations of such Borrower, enforceable against it in accordance with their
respective terms, and such Borrower has no valid defense to the enforcement of
such obligations, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and to the effect of general principles of equity and (c) Lender is
and shall be entitled to the rights, remedies and benefits provided for in the
Loan Documents and Applicable Law.

 

   

 



 

SECTION 3 AMENDMENTS TO LOAN AGREEMENT. Effective as of the Effective Date:

 

3.1 Section 1.1 of the Loan Agreement is hereby amended to add the following
defined terms in the appropriate alphabetical order:

 

“CARES Act: the Coronavirus Aid, Relief and Economic Security Act, and
applicable rules, regulations, interpretations and orders, as amended from time
to time.”

 

“Covered Period: the eight (8)-week period beginning on the date of the
origination of the PPP Loan.”

 

“PPP Loan: a loan to a Borrower by a qualified lender that is guaranteed under
paragraph (36) of Section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as
added by Section 1102 of the CARES Act constituting the Paycheck Protection
Program.”

 

3.2 The definitions of “Loan Documents” and “Obligations” now appearing in
Section 1.1 of the Loan Agreement are hereby amended and restated in their
entireties to read as follows:

 

“Loan Documents: this Agreement, Other Agreements and Security Documents;
provided that documents evidencing the PPP Loan shall not be included as Loan
Documents.”

 

“Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Borrowers with respect to Letters of Credit
(c) interest, expenses, fees, costs, indemnification obligations and other
amounts payable by Borrowers under the Loan Documents, (d) Bank Product Debt,
and (e) other debts, obligations and liabilities of any kind owing by Borrowers
to Lender or any of its Affiliates, whether now existing or hereafter arising,
whether evidenced by a note or other writing, whether allowed in any insolvency
or bankruptcy proceeding, whether arising from an extension of credit, issuance
of a letter of credit, acceptance, loan, guaranty, indemnification or otherwise,
and whether direct or indirect, absolute or contingent, due or to become due,
primary or secondary, or joint or several; provided that Obligations of an
Obligor shall not include any Debts, obligations or liabilities relating to the
PPP Loan.”

 

3.3 Section 10.2.1 of the Loan Agreement is hereby amended by (i) deleting the
word “and” appearing at the end of clause (n) thereof, (ii) deleting the period
at the end of clause (o) thereof and substituting therefor “; and”; and (iii)
inserting at the end of such Section 10.2.1 the following new clause (p):

 

“(p) Debt in respect of the PPP Loan, provided, that:

 

(i) in no event shall the aggregate principal amount of the PPP Loan exceed
$2,044,936,

 

(ii) the applicable Borrower is eligible to receive the PPP Loan as a business
concern in accordance with the terms of Section 1102 of the CARES Act,

 

 2 

 



 

(iii) the applicable Borrower shall provide copies of all agreements, documents
and instruments evidencing or related to the PPP Loan to Lender and shall
promptly notify Lender in writing of the date of the PPP Loan,

 

(iv) the applicable Borrower shall (A) use the proceeds of the PPP Loan only for
the allowable purposes in accordance with Section 1102 of the CARES Act, (B)
maintain such documentation and take such actions as shall be required to
evidence that such proceeds have been used only for such purposes, (C) provide
to Lender, upon request, a report in form and substance reasonably satisfactory
to Lender of the use of the proceeds of the PPP Loan, and (D) maintain all
documentation required for purposes of loan forgiveness under Section 1106 of
the CARES Act to evidence that all or substantially all of the loan proceeds
were used for the allowable purposes, including documentation to verify the
number of full-time equivalent employees on payroll and pay rates for the
periods described in Section 1106(d) of the CARES Act,

 

(v) promptly after the end of the Covered Period, but in no event more than ten
(10) Business Days (as such time may be extended by Lender in its discretion,
which extension may be granted by electronic mail) thereafter, the applicable
Borrower shall submit an application to the holder of the debt in respect of the
PPP Loan (or the party servicing the PPP Loan on behalf of the holder of such
debt), and any other party required to receive such application, for loan
forgiveness with respect to all or substantially all of the debt in respect of
the PPP Loan, in accordance with the regulations implementing Section 1106 of
the CARES Act and shall deliver written notice to Lender that such application
has been submitted to such parties, and

 

(vi) as soon as reasonably practicable following the applicable Borrower’s
receipt of notice from the SBA lender regarding the amount of the PPP Loan that
has been forgiven and cancelled, such Borrower shall provide evidence reasonably
satisfactory to Lender that all or substantially all of the PPP Loan has been
forgiven and cancelled and such Borrower have no further obligations or
liabilities in respect of the PPP Loan.”

 

SECTION 4 BORROWER REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

Each Borrower hereby jointly and severally represents, warrants and covenants
with and to Lender as follows:

 

4.1 Authorization.

 

(a) Each Borrower has the corporate power and authority to execute, deliver and
perform this Amendment and to obtain the extensions and increases of credit
under the Loan Agreement as amended by this Amendment (the “Amended Loan
Agreement”).

 

(b) No consent or authorization of, filing with, notice to or other act by, or
in respect of, any Governmental Authority or any other Person is required to be
obtained by any Borrower in connection with this Amendment, except consents,
authorizations, filings, acts and notices which have been obtained, taken or
made and are in full force and effect.

 

 3 

 



 

(c) This Amendment has been duly executed and delivered by the Borrowers. This
Amendment and the Amended Loan Agreement constitute the legal, valid and binding
obligations of the Borrowers and is enforceable against the Borrowers in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

4.2 Representations in Loan Documents. Each of the representations and
warranties made by or on behalf of any Borrower to Lender in any of the Loan
Documents was true and correct when made, and is true and correct on and as of
the date of this Amendment with the same full force and effect as if each of
such representations and warranties had been made by or on behalf of such
Borrower on the date hereof (other than such representations and warranties that
relate solely to a specific prior date, and other than as expressly waived
pursuant to this Amendment).

 

4.3 Binding Effect; Loan Document. This Amendment and the other Loan Documents
have been duly executed and delivered to Lender by the Borrowers and are in full
force and effect, as modified hereby. This Amendment shall constitute a Loan
Document.

 

4.4 No Conflict, Etc. The execution, delivery and performance of this Amendment
by the Borrowers will not violate or cause a default under any Loan Document,
Applicable Law or material contract of any Borrower and will not result in or
require the creation or imposition of any Lien on any of its properties or
revenues, other than permitted liens set forth in Section 10.2.2 of the Loan
Agreement.

 

4.5 No Default or Event of Default. No Default or Event of Default has occurred
and is continuing, or will result from this Amendment or any extension of credit
under the Amended Loan Agreement.

 

4.6 Additional Events of Default. Any misrepresentation by any Borrower, or any
failure of any Borrower to comply with the covenants, conditions and agreements
contained in any Loan Document, this Amendment or in any other document,
instrument or agreement at any time executed and/or delivered by such Borrower
with, to or in favor of Lender shall, subject to the terms and provisions of the
Loan Agreement and the other Loan Documents, constitute an Event of Default
hereunder, under the Loan Agreement and under the other Loan Documents.

 

SECTION 5 CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.

 

The effectiveness of the terms and provisions of this Amendment shall be subject
to the receipt by Lender of this Amendment duly authorized, executed and
delivered by the Borrowers and Lender.

 

SECTION 6 PROVISIONS OF GENERAL APPLICATION.

 

6.1 Effect of this Amendment. Except as modified pursuant hereto, no other
changes or modifications to the Loan Documents are intended or implied and in
all other respects the Loan Documents are hereby specifically ratified, restated
and confirmed as of the Effective Date. To the extent of any conflict between
the terms of this Amendment and the other Loan Documents, the terms of this
Amendment shall control. Any Loan Document amended hereby shall be read and
construed with this Amendment as one agreement.

 

6.2 Costs and Expenses. The Borrowers jointly, severally, absolutely and
unconditionally agree to pay to Lender, on demand by Lender at any time and as
often as the occasion therefor may require, whether or not all or any of the
transactions contemplated by this Amendment are consummated: all reasonable fees
and disbursements of counsel to Lender in connection with the preparation,
negotiation, execution and delivery of this Amendment and any agreements or
certificates delivered in connection herewith, and all reasonable out-of-pocket
expenses which shall at any time be incurred or sustained by Lender or its
directors, officers, employees or Lenders as a consequence of or in any way in
connection with the preparation, negotiation, execution, or delivery of this
Amendment and any agreements prepared, negotiated, executed or delivered in
connection herewith.

 

 4 

 



 

6.3 No Third Party Beneficiaries. The terms and provisions of this Amendment
shall be for the benefit of the parties hereto and their respective successors
and assigns; no other person, firm, entity or corporation shall have any right,
benefit or interest under this Amendment.

 

6.4 Further Assurances. The Borrowers shall execute and deliver such additional
documents and take such additional action as may be reasonably necessary or
desirable to effectuate the provisions and purposes of this Amendment.

 

6.5 Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

6.6 Merger. This Amendment sets forth the entire agreement and understanding of
the parties with respect to the matters set forth herein. This Amendment cannot
be changed, modified, amended or terminated except in a writing executed by the
party to be charged.

 

6.7 Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment.

 

6.8 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment.

 

6.9 Reviewed by Attorneys. Each Borrower represents and warrants to Lender that
it (a) understands fully the terms of this Amendment and the consequences of the
execution and delivery of this Amendment, (b) has been afforded an opportunity
to have this Amendment reviewed by, and to discuss this Amendment and each
document executed in connection herewith with, such attorneys and other persons
as such Borrower may wish, and (c) has entered into this Amendment and executed
and delivered all documents in connection herewith of its own free will and
accord and without threat, duress or other coercion of any kind by any Person.
Without in any way limiting the foregoing, each Borrower acknowledges and agrees
that (a) it has consulted its own legal and financial advisors with respect to
all matters relating to the PPP Loan (including the eligibility criteria and any
forgiveness thereof) and the CARES Act, (b) it is responsible for making its own
independent judgment with respect to the PPP Loan and the CARES Act, and (c) it
has not relied on Lender with respect to any of such matters. The parties hereto
acknowledge and agree that neither this Amendment nor the other documents
executed pursuant hereto shall be construed more favorably in favor of one than
the other based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation and preparation
of this Amendment and the other documents executed pursuant hereto or in
connection herewith.

 

6.10 Governing Law; Consent to Jurisdiction and Venue.

 

(a) THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS.

 

 5 

 



 

(b) EACH OBLIGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE
COURT SITTING IN NEW YORK OR THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING
RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY DISPUTE, ACTION,
LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT.
EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.3.1 OF THE
LOAN AGREEMENT. A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by Applicable Law. Nothing herein shall limit the
right of Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Amendment shall be deemed to preclude
enforcement by Lender of any judgment or order obtained in any forum or
jurisdiction.

 

6.11 Waivers. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER
WAIVES (A) THE RIGHT TO TRIAL BY JURY (WHICH LENDER HEREBY ALSO WAIVES) IN ANY
PROCEEDING OR DISPUTE OF ANY KIND RELATING IN ANY WAY TO ANY LOAN DOCUMENTS,
OBLIGATIONS OR COLLATERAL; (B) PRESENTMENT, DEMAND, PROTEST, NOTICE OF
PRESENTMENT, DEFAULT, NON-PAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT,
EXTENSION OR RENEWAL OF ANY COMMERCIAL PAPER, ACCOUNTS, DOCUMENTS, INSTRUMENTS,
CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY LENDER ON WHICH A BORROWER MAY
IN ANY WAY BE LIABLE, AND HEREBY RATIFIES ANYTHING LENDER MAY DO IN THIS REGARD;
(C) NOTICE PRIOR TO TAKING POSSESSION OR CONTROL OF ANY COLLATERAL; (D) ANY BOND
OR SECURITY THAT MIGHT BE REQUIRED BY A COURT PRIOR TO ALLOWING LENDER TO
EXERCISE ANY RIGHTS OR REMEDIES; (E) THE BENEFIT OF ALL VALUATION, APPRAISEMENT
AND EXEMPTION LAWS; (F) ANY CLAIM AGAINST LENDER, ON ANY THEORY OF LIABILITY,
FOR SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) IN ANY WAY RELATING TO ANY ENFORCEMENT ACTION,
OBLIGATIONS, LOAN DOCUMENTS OR TRANSACTIONS RELATING THERETO; AND (G) NOTICE OF
ACCEPTANCE HEREOF. Each Borrower acknowledges that the foregoing waivers are a
material inducement to Lender entering into this Agreement and that Lender is
relying upon the foregoing in its dealings with Borrowers. Each Borrower has
reviewed the foregoing waivers and has knowingly and voluntarily waived its jury
trial and other rights. In the event of litigation, this Agreement may be filed
as a written consent to a trial by the court.

 

6.12 Counterparts; Execution. This Amendment may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Lender has received counterparts bearing the signatures of all parties hereto.
Lender may (but shall have no obligation to) accept any signature, contract
formation or record-keeping through electronic means, which shall have the same
legal validity and enforceability as manual or paper-based methods, to the
fullest extent permitted by Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any similar state law based on the Uniform
Electronic Transactions Act. Upon request by Lender, any electronic signature or
delivery shall be promptly followed by a manually executed or paper document.

 

[Signature page follows]

 



 6 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment and
Waiver as of the date first written above.

 

  WIRELESS TELECOM GROUP, INC.,   as a Borrower         By: /s/ Michael Kandell
  Name: Michael Kandell   Title: Chief Financial Officer         BOONTON
ELECTRONICS CORPORATION,   as a Borrower         By: /s/ Michael Kandell   Name:
Michael Kandell   Title: Chief Financial Officer         MICROLAB/FXR LLC,   as
a Borrower         By: /s/Michael Kandell   Name: Michael Kandell   Title: Chief
Financial Officer         HOLZWORTH INSTRUMENTATION INC.,
as a Borrower             By: /s/ Michael Kandell       Name: Michael Kandell  
Title: Chief Financial Officer

 

[Signature page to Amendment No. 6 to Loan and Security Agreement]

 

   

 



 

  COMMAGILITY LIMITED,   as a Borrower         By: /s/ Michael
Kandell              Name: Michael Kandell   Title: Chief Financial Officer

 

[Signature page to Amendment No. 6 to Loan and Security Agreement]

 

   

 



 

  BANK OF AMERICA, N.A.,   as Lender         By: /s/ Galina Evelson        Name:
Galina Evelson   Title: Vice President

 

[Signature page to Amendment No. 6 to Loan and Security Agreement]

 



   

 



 

Acknowledged and Agreed:       WIRELESS TELECOMMUNICATIONS   GROUP, LTD., as a
Guarantor                   By: /s/ Michael Kandell                             
Name: Michael Kandell   Title: Chief Financial Officer  

 

[Signature page to Amendment No. 6 to Loan and Security Agreement]

 

   

 





